Case 1:18-cv-11970-ECR-AMD Document 264 Filed 03/05/21 Page 1 of 3 PageID: 4721



                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEW JERSEY

 THE HOMESOURCE, CORP.              :
                                    :
       v.                           :     CIVIL ACTION NO. 18-11970
                                    :
 RETAILER WEB SERVICES, LLC,        :
 et al.                             :

                                  O R D E R


             AND NOW, this 5th day of March, 2021, upon

 consideration of Defendant’s motion to compel (ECF No. 254) and

 the response and reply thereto, and after a hearing on this same

 date, it is hereby ORDERED that the motion is GRANTED in part

 and DENIED in part as follows: 1

       1.    Counsel shall meet and confer and select ten samples

 of client contracts that were previously produced redacted and

 Plaintiff’s counsel shall produce those ten samples to Defense

 counsel unredacted. Plaintiff’s counsel shall also produce

 unredacted all previously produced redacted emails. These

 documents are subject to the confidentiality order and shall be

 marked “attorneys’ eyes only.” A breach of the confidentiality

 order by counsel will result in sanctions. After Defense counsel

 reviews the unredacted samples, counsel shall meet and discuss




 1         Defendant’s motion seeks to compel compliance with
 Magistrate Judge Karen Williams’ October 16, 2019 discovery
 order (ECF No. 129). Unless expressly modified by this order,
 the terms of the October 16, 2019 order remain in effect.
Case 1:18-cv-11970-ECR-AMD Document 264 Filed 03/05/21 Page 2 of 3 PageID: 4722



 whether additional unredacted contracts are necessary or

 relevant and Plaintiff’s counsel shall produce them as

 necessary. Any disagreement regarding the necessity of producing

 additional unredacted contracts shall be brought to the Court’s

 attention by letter briefs.

       2.    Plaintiff shall produce all documents and records that

 underlie its experts’ damages calculations, whether or not the

 experts considered or reviewed the actual documents. These

 documents shall be produced unredacted, are subject to the

 confidentiality order, and shall be marked “attorneys’ eyes

 only.” A breach of the confidentiality order by counsel will

 result in sanctions.

       3.    Plaintiff shall produce all documents showing

 financial transfers between HomeSource, the White family,

 Software Support, and PMW, Inc. To the extent Plaintiff claims

 these documents do not exist, Plaintiff shall file an affidavit

 from a knowledgeable individual responsible for such records

 stating that he or she has searched for pertinent documents, but

 they do not exist.

       4.    Plaintiff shall make the mirror image of its database

 available to Defendant’s expert. The experts shall meet and

 confer and confirm the search undertaken by Plaintiff’s expert

 and the search protocol to be undertaken by Defendant’s expert.

 Defendant shall provide plaintiff with the search protocol. If

                                      2
Case 1:18-cv-11970-ECR-AMD Document 264 Filed 03/05/21 Page 3 of 3 PageID: 4723



 there are objections to Defendant’s proposed search protocol,

 the matter will be referred to a court-appointed special master.

 The parties will each advance half of the special master’s fee.

 However, at the conclusion of the litigation, the Court may

 adjust the percentage of the fee for which each party is

 responsible.



       IT IS SO ORDERED.




                                      /s/ Eduardo C. Robreno
                                    EDUARDO C. ROBRENO, J.




                                      3
